t c memo united_states tax_court edward and ruth kelly petitioners v commissioner of internal revenue respondent docket nos filed date geoffrey j o'connor for petitioner edward kelly norman trabulus for petitioner ruth kelly andrew j mandell and lewis j abrahams for respondent supplemental memorandum opinion beghe judge in our recently filed memorandum findings_of_fact and opinion in these cases t c memo the opinion we sustained respondent's determinations of this opinion supplements our previously filed memorandum findings_of_fact and opinion in kelly v commissioner tcmemo_1996_529 filed date deficiencies additions to tax and penalties and denied the claim of petitioner ruth kelly petitioner to relief from liability as an innocent spouse under sec_6013 the opinion is incorporated herein by this reference petitioner filed a timely motion for reconsideration pursuant to rule respondent filed a notice of objection and memorandum of argument and authorities petitioner edward kelly has not filed a response to petitioner's motion petitioner argues that the court incorrectly held that the deductions for ordinary losses and for business_expenses claimed on the joint returns were not grossly erroneous within the meaning of sec_6013 as having no basis in fact or law that upon reconsideration the court should conclude that the husband's loss deductions claimed on the joint_return satisfied the grossly erroneous test and that the court should proceed to determine that petitioner satisfied each of the other requirements for innocent spouse status specifically petitioner argues that the court in rejecting her argument that the deductions claimed were phony failed to address whether they were groundless or frivolous and that 1except where otherwise noted all section references are to sections of the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure even if the losses claimed were not phony they were groundless and frivolous because courts have sustained criminal convictions for claims of ordinary_loss treatment by persons who were traders rather than dealers petitioner also argues that the court applied inconsistent standards in determining that petitioners were liable for negligence and substantial_understatement additions for and and accuracy-related_penalties for with respect to the claimed ordinary losses and unsubstantiated business_expense deductions while holding that the claimed ordinary losses and expense deductions were not grossly erroneous for the purpose of sustaining petitioner's entitlement to innocent spouse treatment the granting of a motion for reconsideration is within the discretion of the court such a motion is generally denied in the absence of a showing of unusual circumstances or substantial error 79_tc_1054 affd 755_f2d_790 11th cir lucky stores inc v commissioner tcmemo_1997_70 petitioner's motion shows no unusual circumstances or substantial error and will therefore be denied however for purposes of completeness we will address the arguments in petitioner's motion petitioner's contention that ordinary_loss treatment of the option transactions was grossly erroneous petitioner contends as she did on brief that the return treatment of the option losses as ordinary losses was groundless and frivolous because other defendants have been criminally convicted for doing what petitioner edward kelly did in 943_f2d_1048 9th cir the first case relied on by petitioner the taxpayer was charged with tax_evasion arising from unreported income derived from his embezzlement of funds placed with him for investment one of the taxpayer's defenses was that he had no tax_liability because he had lost the funds in the commodities market and that the losses were fully deductible from the embezzlement income the government argued that the losses were capital and not fully deductible because as in the case at hand the defendant had no customers and traded exclusively for his own account the defendant was convicted of evasion because he embezzled and did not report the income not because he claimed ordinary_loss treatment as one of his defenses in the second case relied on by petitioner 788_f2d_1025 4th cir the defendant who had claimed ordinary_loss treatment of his commodities losses was convicted of signing false returns because the evidence established among other things his education and professional experience c p a j d m b a ll m suggesting an extraordinary sophistication with respect to tax matters that he reported trading losses in prior and subsequent years as capital losses and caused his father to report his losses from similar activity in that he directed his employer to withhold additional taxes from his wages in order to avoid the estimated payment penalty he had incurred in prior years suggesting that his decision to deduct his trading losses as ordinary losses was merely an afterthought and perhaps most important the false characterization of his trading activity and business name on the schedule c suggesting that he knew that accurate description would trigger inspection and ultimate disallowance of the ordinary_loss deduction by the internal_revenue_service id pincite in diamond the defendant was convicted of filing false returns not as petitioner suggests simply because he mischaracterized his commodities losses the mischaracterization of the losses was only a small part of the defendant's sophisticated scheme to avoid taxes recent developments subsequent to issuance of the opinion and our reliance on reid v commissioner tcmemo_1989_294 confirm that mr kelly's position although incorrect was not groundless or frivolous other individual taxpayers during years in issue in the case at hand made good_faith claims that they were entitled to ordinary_loss treatment as dealers in securities the court has rejected these claims marrin v commissioner tcmemo_1997_24 hart v commissioner tcmemo_1997_11 and upheld the imposition of additions for late filing as well as negligence and substantial_understatement additions in the face of the taxpayers' arguments that they believed that their ordinary losses from securities transactions zeroed out their income_tax liabilities marrin v commissioner supra cohen v commissioner tcmemo_1996_546 see generally raby raby ordinary deductions but capital losses for securities traders tax note sec_611 date discussing these and other recent cases in this area petitioner also argues that the opinion is internally inconsistent petitioner asserts that in finding that mr kelly did not act with fraudulent intent the court has relied upon mr kelly's representation to his accountant that he was licensed to do business as an options_dealer a representation which the court rejects as false but to which it holds petitioner since on brief she did not contest its accuracy petitioner goes on to claim that in sustaining the additions to tax under sec_6653 the court applied a contrary analysis rejecting mr kelly's claim of reliance upon his accountant because the court found that he had not shown that he provided his accountant with complete and accurate information the court has not rejected as false mr kelly's representation to his accountant that he was licensed to do business as an options_dealer the court stated considering the importance of this allegation to mr kelly's theory of the case one would have expected him to present evidence verifying its accuracy he did not the court found as one of the weaknesses to petitioner's argument that the option losses were grossly erroneous that mr auerbach an experienced tax professional as well as petitioner accepted the accuracy of mr kelly's representation that registration as an options principal qualified him to do business as an options_dealer this led the court to conclude that mr kelly's representation did not constitute such a substantial deviation from ordinary behavior that it could not be ascribed to an honest misunderstanding or simple carelessness there is no inconsistency in the court's also finding that petitioners were liable for the additions to tax pursuant to sec_6653 any part of an underpayment attributable to a position taken by the taxpayer in reasonable bona_fide reliance upon professional tax_advice is not attributable to negligence 91_tc_396 affd without published opinion 940_f2d_1534 9th cir in order to prove reasonable reliance on an accountant the taxpayer must demonstrate that he supplied his adviser with complete and accurate information 59_tc_473 57_tc_781 gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir the court found that mr kelly did not show that his status as a registered options principal in fact entitled him to open his own office and deal in options thus he simply did not satisfy his burden of showing that he provided his accountant with complete and accurate information on this material point this finding is not inconsistent with the court's finding that mr auerbach and petitioner accepted the accuracy of mr kelly's representation that registration as an options principal qualified mr kelly to do business as an options_dealer and that the representation did not constitute such a substantial deviation from ordinary behavior that it could not be ascribed to an honest misunderstanding or simple carelessness thus the evidence neither showed the representation to be phony or fraudulent nor foreclosed the possibility that the inaccuracy of the representation was due to negligence on mr kelly's part petitioner also claims as she did on brief that the record showed that mr auerbach did not advise mr kelly that he had a legitimate basis for ordinary_loss treatment but told him that his license could serve as a pretext for such a claim petitioner claimed that mr kelly and mr auerbach well knew that mr kelly was not in the business of dealing in options there is nothing in the record to support these claims to the contrary mr auerbach testified that he told mr kelly that based on the information that he had he believed that mr kelly was entitled to consider himself in the business of being a dealer and that after reviewing the position mr auerbach was comfortable with mr kelly's claiming ordinary losses on his returns petitioner's contention that the business_expense deductions were grossly erroneous petitioner contends as she did on brief that sec_274 elevates substantiation from a procedural proof requirement to an actual element of entitlement to the deduction and therefore if there was no substantiation the deductions were grossly erroneous in order to prove that the travel and entertainment_expenses that were claimed were grossly erroneous petitioner must demonstrate that the claimed losses had no basis in fact or law sec_6013 a deduction has no basis in fact when the expense for which the deduction is claimed was never in fact made a deduction has no basis in law when the expense even if made does not qualify as a deductible expense under well-settled legal principles or when no substantial legal argument can be made to support its deductibility thus petitioner must establish that the claimed deductions were fraudulent frivolous or to use the word of the committee report phony 94_tc_126 affd 992_f2d_1132 11th cir 86_tc_758 affd without published opinion 10th cir date 2h rept part pincite petitioner may not rely on the disallowance or the failure to substantiate the deductions alone to prove a lack of basis in fact or law as the court stated in douglas it simply does not follow that because deductions lacking in a factual or legal basis will be disallowed all deductions which are disallowed lack a factual or legal basis douglas v commissioner supra pincite 826_f2d_470 6th cir affg 86_tc_228 the substantiation requirement of sec_274 would not change the above analysis as to what constitutes grossly erroneous deductions if petitioners had been able to adequately substantiate mr kelly's travel and entertainment_expenses those expenses would have been fully deductible under well-settled legal principles petitioner contends that if the entertainment_expenses had a factual basis there is no logical explanation why they were not reimbursed there is no indication that the unreimbursed expenses were ever submitted to mr kelly's employer and no explanations why they were not submitted as discussed in respondent's briefs and by the court there could be a number of logical explanations as to why mr kelly was not reimbursed for more expenses as respondent suggests there may have been an internal dollar limit in his department on the amount of entertainment_expenses that would be reimbursed or mr kelly might not have been bringing in enough business to warrant being reimbursed for additional expenses any explanation why some of the expenses were not reimbursed would be pure speculation as petitioner's counsel chose not to elicit any testimony from mr kelly regarding his failure to request and obtain reimbursement of his entertainment_expenses from his employer petitioner has offered no evidence to show that the deductions in issue were grossly erroneous there has been no showing that the deductions were phony or otherwise grossly erroneous for purposes of the innocent spouse requirement purcell v commissioner supra for the foregoing reasons an order will be issued denying petitioner's motion for reconsideration
